          Case 1:09-cr-00962-PAE Document 81 Filed 02/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                    S2 09-CR-962-02 (PAE)
                        -v-
                                                                            ORDER
 LIXANDER MORALES,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court today, on the joint application of the parties, dismissed counts 2 and 5 of the

S2 indictment, as infirm in light of United States v. Davis and its progeny. The Court then re-

sentencing defendant Morales, based on his previous guilty pleas to counts 1, 3, 4, 6 and 7.

       SO ORDERED.


                                                           
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: February 9, 2021
       New York, New York
